Exhibit 10.71

SECURITY AGREEMENT

dated as of February 3, 2011

between

ECL7, LLC

as Grantor

and

KONINKLIJKE PHILIPS ELECTRONICS N.V.

PHILIPS MEDICAL SYSTEMS NEDERLAND B.V.

as Secured Parties



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

SECTION 1. DEFINITIONS; GRANT OF SECURITY

     1   

1.1

    

General Definitions

     1   

1.2

    

Definitions; Interpretation

     4   

SECTION 2. GRANT OF SECURITY

     5   

2.1

    

Grant of Security

     5   

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTOR REMAINS LIABLE

     6   

3.1

    

Security for Obligations

     6   

3.2

    

Continuing Liability Under Collateral

     6   

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS

     6   

4.1

    

Representations and Warranties

     6   

4.2

    

Covenants and Agreements

     7   

SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;

                       ADDITIONAL GRANTORS

     9   

5.1

    

Access; Right of Inspection

     9   

5.2

    

Further Assurances

     9   

SECTION 6. SECURED PARTY APPOINTED ATTORNEY-IN-FACT

     9   

6.1

    

Power of Attorney

     9   

6.2

    

No Duty on the Part of the Secured Party

     10   

SECTION 7. EVENTS OF DEFAULT; REMEDIES

     10   

7.1

    

Events of Default

     10   

7.2

    

Rights Exercisable Regardless of Event of Default

     10   

7.3

    

Remedies, Generally

     11   

7.4

    

Application of Proceeds

     13   

7.5

    

Sales on Credit

     13   

7.6

    

Pledged Non-Robotic Hansen-Luna Rights

     13   

SECTION 8. CONTINUING SECURITY INTEREST; TRANSFER OF SUB-LICENSE

     14   

SECTION 9. STANDARD OF CARE; SECURED PARTY MAY PERFORM

     14   

SECTION 10. MISCELLANEOUS

     15   

10.1

    

Notice

     15   

10.2

    

Waivers and Enforcement of Rights

     15   

10.3

    

Miscellaneous

     15   



--------------------------------------------------------------------------------

             This SECURITY AGREEMENT (this “Agreement”), dated as of February 3,
2011 (the “Effective Date”), between ECL7, LLC (“ECL”), a Delaware limited
liability company (the “Grantor”), and Koninklijke Philips Electronics N.V., a
company duly incorporated under the laws of The Netherlands and Philips Medical
Systems Nederland B.V., a private company with limited liability incorporated
under the laws of The Netherlands (together the “Secured Party”).

RECITALS:

WHEREAS, Grantor is a wholly owned subsidiary of Hansen Medical, Inc. (“Hansen”)
to which Hansen assigned to Grantor the Hansen-Luna Agreement (defined below).

WHEREAS, Grantor and Secured Party have entered into that Sublicense Agreement
Between SPE and Philips (the “Sublicense Agreement”), dated as of the date
hereof;

WHEREAS, in consideration for the accommodations of the Secured Party as set
forth in the Sublicense Agreement, Grantor has agreed to secure Grantor’s
obligations to Secured Party under the Sublicense Agreement and this Agreement
as set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Grantor and the Secured Party agree as follows:

SECTION 1.  DEFINITIONS; GRANT OF SECURITY.

1.1        General Definitions. In this Agreement, the following terms shall
have the following meanings:

             “Accounts” shall mean all “accounts” as defined in Article 9 of the
UCC.

             “Agreement” shall have the meaning set forth in the preamble.

             “Chattel Paper” shall mean all “chattel paper” as defined in
Article 9 of the UCC, including, without limitation, “electronic chattel paper”
or “tangible chattel paper”, as each term is defined in Article 9 of the UCC.

             “Collateral” shall have the meaning assigned in Section 2.1.

             “Collateral Records” shall mean books, records, ledger cards,
files, correspondence, customer lists, blueprints, technical specifications,
manuals, computer software, computer printouts, tapes, disks and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.



--------------------------------------------------------------------------------

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC.

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

“Event of Default” shall have the meaning assigned in Section 7.2 below.

“GAAP” shall mean the Generally Accepted Accounting Principles (as is amended
and supplemented from time to time).

“General Intangibles” shall mean all “general intangibles” as defined in Article
9 of the UCC, including “payment intangibles” also as defined in Article 9 of
the UCC related to the Pledged Non-Robotic Hansen-Luna Rights, including all tax
refunds, all licenses, permits, concessions and authorizations and all patents,
trademarks, service marks, trade names, copyrights, trade secrets, information
and proprietary rights and processes (in each case, regardless of whether
characterized as general intangibles under the UCC), provided that such general
intangibles (other than payment intangibles) shall only constitute “General
Intangibles” hereunder to the extent Grantor has any rights or interest therein
pursuant to the Sublicense Agreement.

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all inventory and equipment (in each
case, regardless of whether characterized as goods under the UCC).

“Grantor” shall have the meaning set forth in the preamble.

“Governmental Unit” shall have the meaning as defined in Article 9 of the UCC.

“Hansen-Luna Agreement” shall mean the agreement entitled “License Agreement
between Hansen and Luna” dated January 12, 2010 (as may be amended or
supplemented from time to time), a copy of this agreement as of the Signing
Date, which is attached hereto as Exhibit A.

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Secured Party is the loss payee thereof).

“Lien” shall mean any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

 

2



--------------------------------------------------------------------------------

“Luna” shall mean collectively, Luna Innovations Incorporated and Luna
Technologies, Inc.

“Money” shall mean “money” as defined in the UCC.

“Operating Agreement” shall mean that certain Limited Liability Company
Agreement of ECL7, LLC (as may be amended or supplemented from time to time).

“Operating Agreement Covenant Default” shall have the meaning give in
Section 7.1.

“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

“Pledged Non-Robotic Hansen-Luna Rights” shall mean any and all present and
future rights and remedies relating to present and future patents, inventors’
certificates and patent applications throughout the world, including without
limitation those listed patent applications and patents set forth in Exhibit B
hereto, to the extent they are sub-licensed to Secured Party by Grantor pursuant
to the Sublicense Agreement.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
and (ii) whatever is receivable or received when Collateral or proceeds are
sold, exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or investment related property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

 

3



--------------------------------------------------------------------------------

“Record” shall have the meaning specified in Article 9 of the UCC.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Party” shall have the meaning set forth in the recitals.

“Sublicense Agreement” shall have the meaning set forth in the recitals.

“Sub-License Default” shall have the meaning assigned in Section 7.1.

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

“United States” shall mean the United States of America.

1.2        Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Sublicense Agreement or, if not
defined therein, in the UCC. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Agreement and the Sublicense Agreement, the Sublicense
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

 

4



--------------------------------------------------------------------------------

SECTION 2.    GRANT OF SECURITY.

2.1        Grant of Security. Grantor hereby grants to the Secured Party a
security interest in and continuing lien on all of Grantor’s right, title and
interest in, to and under the Pledged Non-Robotic Hansen-Luna Rights and all
other personal property of Grantor solely to the extent directly related to the
Pledged Non-Robotic Hansen-Luna Rights including, but not limited to the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, and (except with regard to “payment intangibles”
as defined in Article 9 of the UCC and general books, records, and documents
related to the Pledged Non-Robotic Hansen-Luna Rights), only to the extent that
Secured Party has any present and future rights or interest therein pursuant to
the Sublicense Agreement, so long as such sublicense has not been terminated
pursuant to Section 4 of the Sublicense Agreement (all of which being
hereinafter collectively referred to as the “Collateral”):

(a)        Accounts;

(b)        Chattel Paper;

(c)        Documents;

(d)        General Intangibles;

(e)        Goods;

(f)        Instruments;

(g)        Insurance;

(h)        Money;

(i)        Receivables and Receivable Records;

(j)        Commercial Tort Claims;

(k)        to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

(l)        to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

For the avoidance of doubt, the security interest in and continuing lien granted
to Secured Party by Grantor shall not extend to any assets of Grantor, including
without limitation rights under the Hansen-Luna Agreement, not so directly
related to the Pledged Non-Robotic Hansen-Luna Rights. Secured Party
acknowledges that Hansen may exercise any and all of Hansen’s rights relating to
(x) robotic technology not consisting of Pledged Non-Robotics Hansen-Luna
Rights, and (y) non-robotic technology with respect to which Hansen has
exercised its buy back rights under that certain Patent and Technology License
and Purchase Agreement between Hansen and Secured Party executed on or about the
date of this Agreement as the same may be amended from time to time, and that
Hansen may enter into agreements or otherwise deal with third parties with
respect to such rights without the need to consult with or otherwise obtain
consent from Secured Party under this Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 3.    SECURITY FOR OBLIGATIONS; GRANTOR REMAINS LIABLE.

3.1        Security for Obligations. This Agreement secures, and the Collateral
is collateral security for, the prompt and complete performance of all
obligations owed by Grantor to Secured Party under the Sublicense Agreement and
under this Agreement (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a) (and any successor provision thereof) (the “Secured
Obligations”).

3.2        Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Secured Party, (ii) Grantor shall remain liable
under each of the agreements included in the Collateral, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and the Secured Party shall not have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Secured
Party have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it or have any obligation to take any action to collect
or enforce any rights under any agreement included in the Collateral, and
(iii) the exercise by the Secured Party of any of its rights hereunder shall not
release the Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral.

SECTION 4.    REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1        Representations and Warranties. Grantor hereby represents and
warrants, on the Effective Date, that:

(i)        The Collateral constitutes all property rights of the Grantor
described in Sections 2.1(a) through (m) hereof relating to the Pledged
Non-Robotic Hansen-Luna Rights in which Grantor has any right, title or interest
and all of such Collateral is valid and subsisting, unrevoked and uncancelled.

(ii)        Except as set forth in the Material Contracts (as defined in the
Hansen-Luna Agreement), the Grantor is the true and lawful sole and exclusive
owner of the Collateral, including any Collateral acquired or arising after the
date hereof, and the Collateral is subject to no Lien, and no financing
statement, security agreement, assignment, license (except as otherwise allowed
herein), or other Lien instrument covering all or any part of the Collateral is
on file in any public office; and Grantor will not execute or authorize to be
filed in any public office any of the foregoing except in favor of the Secured
Party.

 

6



--------------------------------------------------------------------------------

(iii)        it has indicated on Schedule 4.1 (as such schedule may be amended
or supplemented from time to time): (w) the type of organization of the Grantor,
(x) the jurisdiction of organization of Grantor, (y) its organizational
identification number and (z) the jurisdiction where the chief executive office
or its sole place of business is located.

(iv)        the full legal name of the Grantor is as set forth on Schedule 4.1;

(v)        (y) upon the filing of all UCC financing statements naming Grantor as
“debtor” and the Secured Party as “secured party” and describing the Collateral
in the filing offices set forth opposite Grantor’s name on Schedule 4.1 hereof,
and (z) upon recordation of the security interests granted hereunder in the
United States Patent and Trademark Office, the security interests granted to the
Secured Party hereunder constitute valid and perfected first priority Liens on
all of the Collateral;

(vi)      all actions and consents, including all filings, notices, and
recordings necessary for the exercise by the Secured Party of the rights
provided for in this Agreement or the exercise of remedies in respect of the
Collateral have been made or obtained or will be made or obtained
contemporaneous with the execution of this Agreement;

(vii)      no authorization, approval or other action by, and no notice to or
filing with, any Governmental Unit or regulatory body is required for either
(i) the pledge or grant by Grantor of the Liens purported to be created in favor
of the Secured Party hereunder or (ii) the exercise by the Secured Party of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except for the
filings contemplated by clause (vi) above;

(viii)      Grantor has not become bound as a debtor, either by contract or by
operation of law, by a security agreement previously entered into by another
Person; and

(ix)      Grantor has been duly organized as an entity of the type as set forth
opposite Grantor’s name on Schedule 4.1 solely under the laws of the
jurisdiction as set forth opposite Grantor’s name on Schedule 4.1 and remains
duly existing as such. Grantor has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction.

4.2        Covenants and Agreements. Grantor hereby covenants and agrees that:

(i)        except for the security interest created by this Agreement, it shall
not create or knowingly suffer to exist any Lien upon or with respect to any of
the Collateral, and Grantor shall defend the Collateral against all Persons at
any time claiming any interest therein;

 

7



--------------------------------------------------------------------------------

(ii)        it shall not produce, use or knowingly permit any Collateral to be
used unlawfully or in violation of any provision of this Agreement or any
applicable statute, regulation or ordinance or any policy of insurance covering
the Collateral;

(iii)        it shall not change Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise) sole
place of business, chief executive office, type of organization or jurisdiction
of organization or establish any trade names;

(iv)        it shall pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, the Collateral,
provided, no such tax or claim need be paid if it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as (a) adequate reserve or other appropriate provisions, as shall be
required in conformity with GAAP shall have been made therefore, and (b) in the
case of a tax or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such tax or claim;

(v)        upon Grantor or any officer of Grantor obtaining knowledge thereof,
it shall promptly notify the Secured Party in writing of any event that may have
a material adverse effect on the ability of Grantor or the Secured Party to
dispose of the Collateral or any material portion thereof, or the rights and
remedies of the Secured Party in relation thereto, including, without
limitation, the levy of any legal process against the Collateral or any material
portion thereof;

(vi)      it shall not take or knowingly permit any action which could
materially impair the Secured Party’s rights in the Collateral;

(vii)      it shall comply with each and every covenant contained in Article 7
of the Limited Liability Company Agreement of ECL7, LLC (as may be amended from
time to time); and

(viii)    it shall not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as otherwise in accordance with the Sublicense
Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 5.    ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

5.1        Access; Right of Inspection. The Secured Party shall, once during
each calendar year (after providing reasonable notice to Grantor) and any time
during the occurrence and continuance of an Event of Default, have full and free
access during normal business hours to all the books and records of Grantor
pertaining to the Collateral, and those books and records evidencing compliance
with Article 7 of the Operating Agreement, and the Secured Party and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and Grantor agrees to render to the Secured Party, at
Grantor’s cost and expense, such reasonable clerical and other assistance as may
be reasonably requested with regard thereto; provided that information disclosed
by Grantor to secured party shall be subject to Section 12 of the Sublicense
Agreement.

5.2        Further Assurances.

(a)        Grantor agrees that from time to time, at the reasonable expense of
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Secured Party may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted
hereby or to enable the Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

(b)        Grantor hereby authorizes the Secured Party to file a Record or
Records, including, without limitation, financing or continuation statements or
recordation statements, and amendments thereto, in any jurisdictions and with
any filing offices as the Secured Party may determine, in its sole discretion,
are necessary or advisable to perfect the security interest granted to the
Secured Party herein. Such financing statements may describe the Collateral in
the same manner as described herein or as otherwise agreed by the parties.
Grantor shall furnish to the Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail.

SECTION 6.    SECURED PARTY APPOINTED ATTORNEY-IN-FACT.

6.1        Power of Attorney. Grantor hereby irrevocably appoints the Secured
Party (such appointment being coupled with an interest) as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor, the Secured Party or otherwise, from time to time upon the
occurrence and continuance of an Event of Default in the Secured Party’s
discretion to take any action and to execute any instrument that the Secured
Party may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement.

 

9



--------------------------------------------------------------------------------

6.2        No Duty on the Part of the Secured Party. The powers conferred on the
Secured Party hereunder are solely to protect its interests in the Collateral
and shall not impose any duty upon the Secured Party to exercise any such
powers. The Secured Party shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

SECTION 7.    EVENTS OF DEFAULT; REMEDIES.

7.1        Events of Default. It shall be an event of default hereunder (an
“Event of Default”) (i) if Grantor shall fail to materially comply with, or
discharge in a timely basis, when due, any of its duties or obligations pursuant
to any provision of the Sublicense Agreement and any such failure shall remain
unremedied for a period of [***] from notice, or fail to materially comply with
any provision of this Agreement, or materially breach any representation or
warranty provision contained in the Sublicense Agreement or this Agreement, in
each case that materially impairs the Secured Party’s use of those rights
granted to the Secured Party by Grantor under Section 2.1 and 2.3 of the
Sublicense Agreement (a “Sub-License Default”), (ii) if Grantor shall materially
breach any of the covenants contained in Article 7 of the Operating Agreement,
which, if capable of being cured, is not cured for a period of [***] from notice
(an “Operating Agreement Covenant Default”), (iii) if Secured Party receives a
final, non-appealable judgment in an amount equal to or greater than [***] for
any breach of any representation or warranty or any breach of any duties or
obligations, or the failure to comply with any provision contained in the
Sublicense Agreement or this Agreement and such judgment remains unpaid for a
period of [***] from entry of such judgment, or (iv) if Grantor shall dissolve,
liquidate, suspend its business, or sell substantially all of its assets, make
an assignment for the benefit of creditors, commence or have commenced against
it a bankruptcy or insolvency proceeding, or have a receiver appointed for the
Grantor.

7.2        Rights Exercisable Regardless of Event of Default. Whether or not an
Event of Default exists, the Secured Party shall have the following rights:

(a)        The Secured Party is hereby specifically authorized to make, at the
Secured Party’s sole option, any or all payments required to be made either
hereunder or otherwise in respect of the Collateral by Grantor. Such payments
may include, but are not limited to, payments for maintenance fees, taxes, and
other governmental levies, and insurance premiums. Subject to Section 7.2(b)
below, the Secured Party shall have the right, but not the duty, to perform any
obligations of the Grantor relating to the Collateral, without waiving any other
rights or releasing Grantor from any obligation hereunder.

(b)        Such rights may be exercised by the Secured Party at any time, but
only (i) if Grantor has failed to perform its obligations relating to the
Collateral, Secured Party has hereafter provided notice of such failure to
Grantor, and Grantor’s failure has continued thereafter, and (ii) to the extent
permitted by law and necessary to protect the Secured Party’s rights hereunder
and in the Collateral.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

10



--------------------------------------------------------------------------------

7.3        Remedies, Generally.

(a)        If any Event of Default shall have occurred and be continuing, the
Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Secured Party on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously; provided, however, that in the event of a
Sub-License Default or Operating Agreement Covenant Default the Secured Party’s
right to commence any proceeding to foreclose its security interest against the
Collateral shall not occur and Secured Party shall not collect any rights to
payment Collateral under UCC Section 9607 prior to the expiration of [***]
following entry of any final non-appealable judgment for monetary damages by a
court of competent jurisdiction against Company, which judgment remains unpaid
in full or unstayed by court order or otherwise:

(i)          require Grantor to, and Grantor hereby agrees that it shall at its
expense and promptly upon request of the Secured Party forthwith, assemble all
or part of the Collateral as directed by the Secured Party and make it available
to the Secured Party at a place to be designated by the Secured Party that is
reasonably convenient to both parties;

(ii)         enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

(iii)        without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Secured Party’s offices or elsewhere, for cash,
on credit or for future delivery, at such time or times and at such price or
prices and upon such other terms as the Secured Party may deem commercially
reasonable; and

(iv)        to direct Grantor to refrain from practicing or using the Collateral
in any manner whatsoever, directly or indirectly, and, if requested by the
Secured Party, to execute such other and further documents that the Secured
Party may request to further confirm this and to transfer ownership of the
Collateral and any associated goodwill.

(b)        The Secured Party may be the purchaser of any or all of the
Collateral at any public or private (to the extent the portion of the Collateral
being privately sold is of a kind that is customarily sold on a recognized
market or the subject of widely distributed standard price quotations) sale in
accordance with the UCC and the Secured Party shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by the Secured Party at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of Grantor, and Grantor hereby waives (to
the fullest extent permitted by applicable law) all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. Grantor agrees
that, to the extent notice of sale shall be required by law, at least [***]
notice to Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The Secured Party shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Secured Party may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Grantor hereby waives to the
fullest extent permitted by applicable law any claims against the Secured Party
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Secured Party accepts the first offer
received and does not offer such Collateral to more than one offeree. If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Secured Obligations, Grantor shall be liable for the deficiency and
the fees of any attorneys employed by the Secured Party to collect such
deficiency. Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Secured Party,
that the Secured Party has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against Grantor, and Grantor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no default has occurred giving rise to
the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way alter the rights of the
Secured Party hereunder.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

11



--------------------------------------------------------------------------------

(c)        To the fullest extent permitted by applicable law, (i) the Secured
Party may sell the Collateral without giving any warranties as to the Collateral
and (ii) the Secured Party may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(d)        The Secured Party shall have no obligation to marshal any of the
Collateral.

(e)        Grantor will upon demand pay to the Secured Party the amount of any
and all reasonable expenses, including the fees and expenses of its counsel and
the fees and expenses of any experts and agents, which the Secured Party may
incur in connection with (i) the collection of the Secured Obligations, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Secured Party hereunder, or (iv) the failure by Grantor
to perform or observe any of the provisions hereof. All amounts payable by
Grantor under this subsection shall be due upon demand and shall be part of the
Secured Obligations. Grantor’s obligations under this subsection shall survive
the termination of this Security Agreement and the discharge of Grantor’s other
obligations hereunder.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

12



--------------------------------------------------------------------------------

7.4        Application of Proceeds. Except as expressly provided elsewhere in
this Agreement or the Sublicense Agreement, all proceeds received by the Secured
Party in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral shall be applied in full or in part by the Secured
Party against, the Secured Obligations in the following order of priority:
first, to the payment of all costs and expenses of such sale, collection or
other realization, including actual costs and reasonable compensation to the
Secured Party and its agents and counsel, and all other expenses, liabilities
and advances made or incurred by the Secured Party in connection therewith, and
all amounts for which the Secured Party is entitled to indemnification under the
Sublicense Agreement and all advances made by the Secured Party hereunder for
the account of the Grantor, and to the payment of all costs and expenses paid or
incurred by the Secured Party in connection with the exercise of any right or
remedy hereunder or under the Sublicense Agreement, all in accordance with the
terms hereof or thereof; second, to the extent of any excess of such proceeds,
to the payment of all other Secured Obligations; and third, to the extent of any
excess of such proceeds, to the payment to or upon the order of Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

7.5        Sales on Credit. If any Event of Default shall have occurred and be
continuing, the Secured Party may seek relief as provided herein. If Secured
Party sells any of the Collateral upon credit, Grantor will be credited only
with payments actually made by purchaser and received by Secured Party and
applied to indebtedness of the purchaser. In the event the purchaser fails to
pay for the Collateral, Secured Party may resell the Collateral and Grantor
shall be credited with proceeds of the sale.

7.6        Pledged Non-Robotic Hansen-Luna Rights.

Anything contained herein to the contrary notwithstanding, upon the occurrence
and during the continuation of an Event of Default, in addition to the rights of
the Secured Party under the terms of the Sublicense Agreement, the Secured Party
shall have the right (but not the obligation), subject to the terms and
conditions of the Sublicense Agreement and the Hansen-Luna Agreement, to bring
suit or otherwise commence any action or proceeding in the name of Grantor, the
Secured Party or otherwise, in the Secured Party’s sole discretion, to enforce
the Pledged Non-Robotic Hansen-Luna Rights, in which event Grantor shall, at the
request of the Secured Party, do any and all lawful acts and execute any and all
documents required by the Secured Party in aid of such enforcement and Grantor
shall promptly, upon demand, reimburse and indemnify the Secured Party in
connection with the exercise of its rights under this Section.

 

13



--------------------------------------------------------------------------------

SECTION 8.    CONTINUING SECURITY INTEREST; TRANSFER OF SUB-LICENSE.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the earlier of (i) expiration or
termination by Secured Party of the Sublicense Agreement, or (ii) the
consummation of the acquisition of the capital stock or assets of Hansen by an
entity whose securities are traded on the NASDAQ or other nationally recognized
securities exchange and which entity has a market capitalization prior to such
transactions of at least one billion dollars, which acquisitions constitutes a
Change of Control of Grantor, or (iii) the Member demonstrates six
(6) consecutive fiscal quarters of positive cash flow from normal operations.
This Agreement shall be binding upon Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Secured Party hereunder, to
the benefit of the Secured Party and its successors, transferees and assigns.
“Change of Control” shall mean (a) the consummation of a reorganization, merger
or consolidation, or sale or other disposition of substantially all of the
assets of Hansen, or (b) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1933, as amended) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under such Act) of more than fifty percent (50%) of either
(i) the then-outstanding shares of common stock of Hansen; or (ii) the combined
voting power of the then-outstanding voting securities of Hansen entitled to
vote generally in the election of directors. Without limiting the generality of
the foregoing, but subject to the terms of the Sublicense Agreement, the Secured
Party may assign or otherwise transfer the Sublicense Agreement held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Secured Party herein or otherwise.
Upon the expiration of the terms of the Sublicense Agreement or the termination
of any sublicense in whole or in part thereunder, the security interest granted
hereby shall automatically terminate hereunder and of record as to such
terminated rights and all rights to the Collateral relating to such terminated
sublicense or portions thereof shall revert to Grantor. Upon any such
termination the Secured Party shall, at Grantors’ expense, execute and deliver
to Grantor or otherwise authorize the filing of such documents as Grantor shall
reasonably request, including financing statement amendments to evidence such
termination. The Secured Party shall, at Grantor’s expense, execute and deliver
or otherwise authorize the filing of such documents as Grantor shall reasonably
request, in form and substance reasonably satisfactory to the Secured Party,
including financing statement amendments to evidence such release.

SECTION 9.    STANDARD OF CARE; SECURED PARTY MAY PERFORM.

The powers conferred on the Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Secured Party shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Secured Party accords its own property. Neither the Secured
Party nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Grantor or otherwise. If
Grantor fails to perform any agreement contained herein, the Secured Party may
itself perform, or cause performance of, such agreement, and the expenses of the
Secured Party incurred in connection therewith shall be payable by Grantor.

 

14



--------------------------------------------------------------------------------

SECTION 10.    MISCELLANEOUS.

10.1        Notice. Any notice required or permitted to be given under this
Agreement shall be given in accordance with Section 14 of the Sublicense
Agreement.

10.2        Waivers and Enforcement of Rights. The failure of the Secured Party
to exercise any right or remedy or option provided for herein or otherwise shall
not be deemed to be a waiver of any of the covenants or obligations secured by
this Agreement or otherwise. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available. No sale of all or any of the Collateral, no forbearance on
the part of the Secured Party, no release or partial release of any of the
Collateral, and no extension; whether oral or in writing, of the time for the
payment of the whole or any part of the Secured Debt or any other indulgence
given by the Secured Party to Grantor or any other Person, shall operate to
release or in any manner affect the Lien of the Agreement or the original
liability of Grantor. A waiver by the Secured Party on any one occasion shall
not be construed as a bar to or waiver of any right or remedy on any future
occasion. No waiver or consent shall be binding upon the Secured Party unless it
is in writing and signed by the Secured Party. Grantor waives any requirement of
diligence or promptness on the Secured Party’s part in the enforcement of its
rights under the provisions of this Agreement. To the fullest extent Grantor may
do so, Grantor agrees that it will not at any time insist upon, plead, claim or
take the benefit or advantage of any law now or hereafter in force providing for
any appraisement, valuation, stay, extension or redemption, and Grantor, to the
extent permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, and marshalling in the event of
foreclosure of the Liens hereby created. If any law referred to in this Section
and now in force, of which Grantor or other Person may take advantage despite
this Section, shall hereafter be repealed or cease to be in force, such law
shall not thereafter be deemed to preclude the application of this Section.

10.3        Miscellaneous. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Secured Party and Grantor and their respective successors and assigns.
Grantor shall not, without the prior written consent of the Secured Party,
assign any right, duty or obligation hereunder. This Agreement embodies the
entire agreement and understanding between Grantor and the Secured Party and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, this Agreement may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts (including by facsimile
signature) and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

15



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS. ANY
DISPUTE BETWEEN THE PARTIES IN CONNECTION WITH THIS AGREEMENT (INCLUDING ANY
QUESTION REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION) SHALL BE SUBMITTED TO
THE COMPETENT COURTS OF THE STATE OF NEW YORK.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor and the Secured Party have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

ECL7, LLC

as Grantor

By:

 

    /s/ Stephen Ware

Name: Stephen Ware

Title: President

KONINKLIJKE PHILIPS

ELECTRONICS N.V.,

as the Secured Party

By:

 

    /s/ Ruud Peters

Name: Ruud Peters

Title: Chief Intellectual Property Officer

PHILIPS MEDICAL SYSTEMS NEDERLAND B.V.

as the Secured Party

By:

 

    /s/ Bert Van Meurs

Name: Bert Van Meurs

Title: Senior Vice President

By:

 

    /s/ John Van Soerland

Name: John Van Soerland

Title: Senior Director

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

to

SECURITY AGREEMENT

(Please see attached)

[Filed as an exhibit to the Registrant’s Annual Report on Form 10-K, filed on
March 16, 2010.]



--------------------------------------------------------------------------------

EXHIBIT B

to

SECURITY AGREEMENT

Any and all present and future rights and remedies relating to the patents set
forth below and all future patents and patent applications, to the extent that
they are sub-licensed to Secured Party by Grantor pursuant to that certain
Sublicense Agreement Between SPE and Philips, dated as of the date hereof,
between Secured Party and Grantor:

 

 

—

U.S. Patent No. 7,154,081 for “Composite Structures, Such As Coated Wiring
Assemblies, having Integral Fiber Optic-Based Condition Detectors and Systems
which employ the same”, issued on 12/26/06.

•         U.S. Patent No. 6,900,897 B2 for “Apparatus and Method for Correcting
Errors Generated by a Laser with Non-Ideal Tuning Characteristics”, issued on
05/31/05.

•         U.S. Patent No. 6,856,400 for “Apparatus and Method for the Complete
Characterization of Optical Devices Including Loss, Birefringence and Dispersion
Effects”, issued on 02/15/05.

•         U.S. Patent No. 7,781,724 for “Fiber-Optic Position and Shape Sensing
Device and Method Relating Thereto”, issued on 8/24/2010.

—         U.S. Patent 7,515,276 “High Resolution Interferometric Optical
Frequency Domain Reflectometry Beyond the Laser Coherence Length”, issued
04/07/2009.

—         U.S. Patent 7,772,541 “Fiber Optic Position and/or Shape Sensing Based
on Rayleigh Scatter”, issued 08/10/2010.

—         Pending, Application No. PCT/US2009/034664 for “High Precision
Wavelength Measurement and Control of a Tunable Laser”, filed on 02/20/2009.

•         U.S. Patent No. 7,538,883 for “Distributed Strain and Temperature
Discrimination in Unaltered Polarization Maintaining Fiber”, issued on 5/26/09.

•         Pending, Application No. EP 6737599.8 for “Calculation of
Birefringence in a Waveguide Based on Rayleigh Scatter”, filed on 03/09/06 and
US 7,330,245, issued 2/12/08.

          U.S. Patent No. 7,633,607 for “Method and Apparatus for Calibrating
Measurement Equipment”, issued on 12/15/2009.

•         Pending, Application No. PCT/US05/45002 for “Compensating for Time
Varying Phase Changes in Interferometric Measurements”, filed on 12/13/05.

—         Pending, Application No. 61/379,116 for “A Method to Terminate Optical
Fibers so as to Reduce Back Reflections”, filed 09/01/2010.



--------------------------------------------------------------------------------

—         Pending Application No. 12/874,901 for “High Accuracy Position Sensing
with Multi-Core Optical Fiber”, filed 09/02/2010.

—         Pending, Application No. 61/384,019 for “Compensating for Non-Ideal
Multi-Core Shape Sensing Fiber Manufacture”, filed 09/17/2010.

—         U.S. Patent No. 7,379,168 for “Polarization Diversity Detection
Without a Polarizing Beam Splitter”, issued on 05/27/2008.

—         U.S. Patent No. 7,440,087 for “Identifying Optical Fiber Segments and
Determining Characteristics of an Optical Device under Test Based on Fiber
Segment Scatter Pattern Data”, issued on 10/21/2008.

 

2